Citation Nr: 0214360	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for right testicle 
removal (orchiectomy).

2. Entitlement to service connection for impotence.

3. Entitlement to service connection for residuals of cold 
injury to both feet.

4. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

5. Entitlement to a compensable evaluation for a spermatocele 
of the right testicle.

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1950 to 
May 1953, from May 1954 to April 1957, and from May 1957 to 
April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board notes that, in a May 2002 written statement, the 
veteran canceled his power of attorney with AMVETS, his 
accredited representative of record.  He did not indicate 
that he wished to appoint a new representative, nor did he 
file a new VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative).  As such, the 
Board believes that all due process requirements have been 
met regarding the appointment of an accredited representative 
in this matter, and that the veteran does not wish 
representation in this case.

The Board is undertaking additional development on the matter 
of the veteran's claim of entitlement to service connection 
for tinnitus, pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.



FINDINGS OF FACT

1. The competent and probative medical evidence of record 
demonstrates that the veteran did not undergo right 
testicular removal (orchiectomy).

2. The competent and probative medical evidence of record 
demonstrates that impotence was not present in service, 
and the evidence preponderates against a finding that any 
currently diagnosed impotence is related to service or any 
incident of service, including a service-connected 
disability.

3. The competent and probative medical evidence of record 
demonstrates that a cold injury of both feet was not 
present in service, and the evidence preponderates against 
a finding that the veteran currently has any residuals of 
cold injury to his feet.

4. A VA audiological examination in October 1999 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 88 decibels in the veteran's service- 
connected left ear with a speech recognition of 80 
percent, corresponding to Level V hearing.  Pure tone 
thresholds averaged 78 decibels in the veteran's service-
connected right ear with speech recognition of 88 percent, 
corresponding to Level III hearing.

5. A VA audiological examination in September 2001 showed 
pure tone thresholds in four frequencies from 1,000 to 
4,000 Hertz that averaged 88.5 decibels in the veteran's 
service-connected left ear with a speech recognition of 68 
percent, corresponding to Level VII hearing.  Pure tone 
thresholds averaged 87.5 decibels in the veteran's 
service-connected right ear with speech recognition of 60 
percent corresponding to Level VIII hearing.

6. The competent and probative medical evidence of record 
demonstrates that the veteran's spermatocele of the right 
testicle is not shown to be productive of any voiding or 
renal dysfunction.

CONCLUSIONS OF LAW

1. Right testicular removal was not incurred in, nor was it 
aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2002)); 38 C.F.R. 
§§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

2. Impotence was not incurred in service, and no current 
impotence is proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.303 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

3. Residuals of cold injury to both feet were not incurred in 
service, and no current residuals of cold injury are 
proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2002)); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,630-
632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).

4. The schedular criteria for a rating in excess of 40 
percent for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2002)); 
38 C.F.R. §§ 3.102, 3.385, 4.85-4.87, Diagnostic Code 6100 
(1998), effective prior to June 10, 1999; 38 C.F.R. 
§ 4.85-4.87, Diagnostic Code 6100 (2001), effective June 
10, 1999; 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

5. The schedular criteria for a compensable evaluation for a 
spermatocele of the right testicle are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2002)); 
38 C.F.R. §§ 3.102, 4.115b, Diagnostic Code 7529 (2001); 
66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran has contended that he underwent a right 
orchiectomy in service that caused impotence and that he 
experienced cold injury to his feet while stationed in Korea 
during his first period of military service.  While some of 
the veteran's service medical records from his first period 
of active service are evidentially unavailable, when examined 
for reenlistment into service in May 1957, a physical 
examination report indicates his feet, lower extremities and 
genitourinary system were normal.  A March 1966 examination 
report is not referable to foot or genitourinary 
abnormalities.  In October 1970, the veteran was examined for 
retirement and his feet and lower extremities were normal, 
but a right testicle mass was found and he underwent urologic 
examination.  That consultation report noted an asymptomatic 
right scrotal mass discovered three weeks earlier.  Physical 
examination findings revealed an approximately 2 centimeters 
(cm.) fluctuant mass on the right scrotum.  The impression 
was spermatocele.  When examined again in November 1970, the 
examination report was not referable to feet or genitourinary 
abnormalities. 

Post service, the veteran underwent VA examination in June 
1971, reported having a mass on the superior pole of the 
right testicle that was present for three to four months and 
requested evaluation.  He did not complain of foot problems.  
On examination, the veteran had a 2.5 to 3 cm. in diameter 
tumor-like mass at the superior pole of the right testicle 
that was thought to be cystic or a tumor.  The veteran was 
advised to see an urologist and get it evaluated with further 
treatment.  The diagnosis was tumor or possible cyst of the 
right testicle.  

In August 1971, the RO granted service connection for 
bilateral defective hearing and a right testis spermatocele, 
both assigned noncompensable disability evaluations.

In March 1986, the veteran underwent VA audiologic 
examination that revealed a profound bilateral high frequency 
sensorineural hearing loss.  Upon review of examination 
findings, in April 1986, the RO awarded a 20 percent 
disability evaluation to the veteran's bilateral defective 
hearing.

In June 1999, the RO received the veteran's claim for an 
increased rating for his service-connected bilateral hearing 
loss.  He reported that he underwent removal of one testicle 
at Mather Air Force Base in 1971.  In October 1999, the 
veteran evidently responded to the RO's request for 
information regarding past medical treatment of his 
disabilities, stating "San Fran. V.A. Medical Center. After 
Retirement June or July of 1971 at Mather Air Force Base, 
CA".  He said he had surgery on his testicles and that 
"they removed one and water".  He indicated that since then 
he was unable to obtain an erection.

The evidence of record includes VA medical records and 
examination reports, dated from January 1998 to March 2001, 
that reflect treatment for various non-service-connected 
disorders, including diabetes mellitus and hypertension.  The 
medical records do not reflect complaints of, or treatment 
for, cold injury of the feet.

The veteran underwent several VA examinations in October 
1999.  According to an audiology examination report, the 
veteran complained of bilateral hearing loss in all 
situations.  The veteran's service history reflects twenty 
years in the infantry as an aircraft mechanic and a post 
service occupation as a truck driver.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
95
105
LEFT
20
40
85
110
115

Speech recognition on the Maryland CNC word list was 88 
percent in the veteran's right ear and 80 percent in his left 
ear.  Bilateral mild to profound sloping high frequency 
sensorineural loss was noted. 

The veteran also underwent a VA cold injury protocol 
examination.  According to the examination report, his feet 
were exposed to cold when stationed in Korea from 1950 to 
1951 and he was frequently in a cold area with snow and ice.  
He was also in Manchuria at one time.  He had no particular 
treatment for the coldness except warming his feet and 
keeping them dry.  He did not have any gangrene or 
amputations or other complications.  The veteran was 
currently treated for diabetes, heart trouble and 
hypertension for which he took prescribed medication.  The 
veteran currently reported minimal symptoms regarding his 
cold injury to the feet.  He described having cold feet all 
the time, aggravated by exposure to cold and had to wear 
heavy socks and boots when he went outside.  He stayed 
indoors as much as possible in the winter.  He had some 
numbness of the distal ends of his toes.  The VA examiner 
noted that it was unclear if this was due to the veteran's 
cold injury or secondary to a diabetic neuropathy.  

On examination, the veteran's feet were warm with excellent 
dorsalis pedis pulses.  Toe color was normal with no evidence 
of chronic fungal infections or ulcerations.  Nail growth was 
normal.  There were no arthritic changes or edema or 
thickening or thinning of the skin.  The veteran walked with 
a normal gait and did not limp.  The diagnosis was status 
post-cold injury to feet.

Also in October 1999, the veteran underwent VA genitourinary 
examination.  He gave a history of having three masses in his 
right scrotum in service, according to the examination 
report.  He said they were operated on in 1971 at Mather Air 
Force Base, with removal of the mass.  He was told that there 
was some kind of a fluid filled sac.  The only complication 
since the operation was impotence.  The veteran had been 
unable to have an erection since the operation.  The veteran 
never complained about this to his physicians and though it 
was "normal".  On examination, his penis and scrotum were 
normal.  The testes were present, bilaterally, and normal in 
size and shape.  They were not tender.  The scar of the 
excision was barely visible on the posterior scrotal area.  
The veteran did not have any other urinary complaints and no 
dysuria or hematuria.  The diagnosis was status post excision 
of fluid filled sac of right scrotum.

At his August 2000 personal hearing at the RO, the veteran 
testified that his bilateral defective hearing had worsened.  
He was unable to hear a telephone ring when sitting next to 
it and could not respond to another person unless the speaker 
was directly in front of him.  He testified that a mass was 
surgically removed at Mather Air Force Base just after 
service and he experienced impotence since that time.  He 
said a nerve was cut during the surgery that caused his 
impotence and other problems.  His wife indicated they had 
not been intimate since that surgery.  It was noted that the 
veteran had heart problems so he could not take Viagra.  
During the hearing, the veteran's representative noted that a 
large golf size tumor was removed from the veteran's testicle 
in service, but that the veteran still had both testicles.  
The veteran further testified that he was an infantryman 
stationed in Korea for eleven months and was frequently 
exposed to cold and frost.  He did not receive extra 
protective wear and used leather boots and socks.  He said 
his feet hurt when he walked but his nails looked "pretty 
good'.  The veteran's wife testified that his feet were cold 
and his big toe hurt.  They noted that he had diabetes 
mellitus and had too keep his feet clean and nails trimmed. 

In September 2000, the RO noted the veteran's assertion that 
he underwent right testicle surgery at USAF Hospital (Mather 
AFB) shortly after retirement in April 1971 and requested 
that the National Personnel Records Center (NPRC) be 
contacted for surgery records between May 1971 and January 
1972.  In its November 2000 response to the RO, the NPRC 
indicated that the allegation was being investigated and the 
available medical records were being mailed.

A January 2001 VA outpatient record reflects the veteran's 
complaints of a nontender left testis lump for three or four 
months.  A past medical history of a large testis cyst with 
surgery in 1971 was noted.  The diagnosis was left testicular 
mass, probable cyst.  A February 2001 VA radiographic report 
documents that an ultrasound study of the veteran's scrotum 
revealed a cyst in the left epididymal region corresponding 
to a palpable lump.  There were numerous small cysts noted in 
both the right and left testes and right and left tests were 
normal in size.  A February 2001 VA record entry indicates 
the veteran had a left spermatocele.

The veteran underwent VA genitourinary examination in August 
2001.  According to the examination report, the veteran 
reported that he underwent surgery for a growth on his right 
testicle in 1971.  His wife reported that it was "the size 
of a golf ball".  The veteran and his wife were present for 
the examination and she insisted that he had his right 
testicle removed.  The veteran reported that since that point 
in 1971, he was impotent.  He also stated that he did not 
follow up with the urologist who did surgery nor did he tell 
any of his care providers until two years ago that he was 
impotent.  The veteran was unable to have an erection 
whatsoever since 1971.  He was offered Viagra but declined 
and had no other surgeries of the genitourinary system.  The 
VA examiner noted the October 1970 record of the veteran's 
mass identified as a spermatocele and that the veteran was 
referred to an urologist, but it was noted that there was no 
surgical report regarding operation on the right testicle.  
It was further noted that in February 2001, a left 
spermatocele was diagnosed after ultrasound of the left 
testes.  The veteran's medical history reflected that he was 
a diabetic, diagnosed two years earlier, with a history of 
atrial fibrillation and had been cardioverted two years ago.  
He had a stroke two years ago, suffered from hypertension and 
had a 30-year history of smoking cigarettes and chewed 
tobacco.  He quit smoking in the 1970's.  

On examination, it was noted that the veteran's wife answered 
most of the questions for him.  He was an extremely vague 
historian.  There was no edema of any of his extremities.  He 
had an intact scrotum.  There were two testes that were both 
palpable.  There was no evidence of a prior orchiectomy.  
There was no surgical scar on the scrotum.  There was a small 
circular scar on the scrotum and a very small palpable mass 
on the superior aspect of the left testis.  There was no 
palpable mass on the right testis.  There was some atrophy of 
the penis, but not of the testes.  

In the diagnoses, the VA examiner noted that the veteran had 
"multiple co-morbidities" noting, diabetes, atrial 
fibrillation, post-cerebrovascular accident, hypertension and 
that the veteran reported impotency times thirty years.  In 
the VA examiner's opinion, the veteran was impotent.  It was 
noted that the veteran's wife claimed right testicle removal 
thirty years earlier, but the testicle was present upon 
current physical examination and there was no record of an 
operation in the claims file.  The examiner presumed "the 
surgery was to remove a spermatocele (a type of cyst) from 
the testicle."  The VA examiner was unable to identify what 
nerve the wife referred to being "cut during the surgery".  
It was noted that "[d]amage to one testes even if this would 
be so, does not automatically cause impotence."  Further, 
the VA physician opined that "[t]o say that the patient's 
reported impoten[cy] was caused by a surgery 30 years ago 
would be less likely than not for the following reasons.  
There is no record of the surgery" and the veteran's wife 
claimed the right testicle was removed, but it was present.  
The veteran had multiple co-morbidities: hypertension, 
diabetes and cardiac disease, all that contributed to 
impotency.  Further, the veteran had not presented to a 
provider anywhere in the last twenty 28 years concerning 
impotency.  He did not report back to the surgeon that did 
the surgery thirty years ago.  According to the VA examiner, 
"[b]ased on this evidence, it would be very difficult to 
conclude that the patient had a surgery which severed a nerve 
which led to impotency."

In September 2001, the veteran underwent another VA audiology 
examination.  He complained of hearing loss and said 
background noise presented his greatest situational 
difficulty. .  Audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
85
100
115
LEFT
30
40
90
110
115

Speech recognition on the Maryland CNC world list was 60 
percent in the veteran's right ear and 68 percent in his left 
ear.  Bilateral severe disability was noted and new hearing 
aids recommended.

In December 2001, the RO awarded a 40 percent disability 
evaluation, effective from June 1999, for the veteran's 
service-connected bilateral defective hearing.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for right 
testicular removal, impotence, and residuals of cold injury 
to both feet, and increased ratings for bilateral hearing 
loss and a spermatocele of the right testicle.  Before 
addressing these issues, the Board notes that, during the 
pendency of this claim and appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2002)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in October 1999 and 
August and September 2001 fulfill these criteria.

The Board has carefully considered the unfortunate absence of 
some of the veteran's service medical records in the present 
case.  As noted above, VA's duty to assist includes making 
reasonable efforts to obtain medical and other records that 
are relevant to the veteran's claim, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See VCAA § 
3(a) (now codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
The Board is aware of the decision in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), which held that a single request for 
pertinent service medical records does not fulfill the duty 
to assist, and that inherent in the duty to assist is a 
requirement to notify the veteran if VA is unable to obtain 
pertinent service medical records so that the veteran may 
know the basis for the denial of his claim; may independently 
attempt to obtain service medical records; and may submit 
alternative evidence.

With further regard to Hayre, cited above, the Board notes 
that another panel of the Federal Circuit, thereafter, 
determined that the holding in Hayre was an "extremely 
narrow" one.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).  Although the opinion contained some broad language, 
the holding was limited to the factual situation presented 
where an RO had breached the duty to assist by failing to 
obtain pertinent service medical records specifically 
requested by the claimant and then failing to provide the 
claimant with notice explaining the deficiency.  Id.

Following the panel decision in Cook, supra, a petition for 
rehearing en banc was filed.  The Federal Circuit, en banc, 
granted the motion for rehearing, vacated its judgment in 
Cook, and withdrew the accompanying opinion.  The en banc 
panel requested further briefs addressing the validity of 
Hayre as law and the question of whether a failure of the 
duty to assist under the law and regulations applicable at 
the time can constitute clear and unmistakable error under 38 
U.S.C.A. § 5109A.  Cook v. Principi, No. 00-7171 (Fed. Cir. 
Jan. 4, 2002) (en banc) (argued July 9, 2002).

In this case, repeated requests by the RO to the NPRC for 
alternative records, including hospital records, did not 
yield evidence of treatment for a right orchiectomy in April 
1971 and cold injury of the feet in service, as claimed by 
the veteran.

Having carefully considered the provisions of the VCAA and 
the decision in Hayre in light of the record on appeal, the 
Board finds that the development of this claim with respect 
to the service medical records has been consistent with the 
provisions of the law.  The RO repeatedly attempted to locate 
all the veteran's service medical records; however, those 
records evidently cannot be obtained.

The Board is mindful that the Court has held that, in cases 
where records once in the hands of the Government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein is undertaken with this heightened 
duty in mind. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection and increased ratings.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)). Further, in a January 2002 letter, the RO advised 
the veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  A copy of that letter was also 
sent to the veteran's accredited service representative then 
of record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103 (West Supp. 2002)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examinations obtained in October 
1999 and in August and September 2001 that are described 
above satisfied this obligation.  Thus, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claims service 
connection for right testicular removal, impotence, and 
residuals of cold injury to both feet, and increased ratings 
for bilateral hearing loss and a spermatocele of the right 
testicle.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Service Connection

Pursuant to 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, for certain chronic 
disorders, such as certain malignant tumors, even if there is 
no record of such service, its incurrence in service will be 
presumed if it is manifested to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2001).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2001).  However, that does 
not end the Board's inquiry.

The Court has held that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred or aggravated in service - that is, what happened 
then - not the question of either current disability or a 
nexus to service, as to both of which issues competent 
medical evidence is generally required.  See, e.g., Caluza v. 
Brown, 7 Vet. App. at 504.  Thus, the "clear and convincing 
evidence to the contrary" provision of section 1154(b), 
which lessens the evidentiary burden for combat veterans, 
applies only to the service-incurrence element of a claim and 
not to the current-disability and service-nexus elements.  
The Court has emphasized that an unbroken line of cases since 
Caluza has held that the term "service connection" as used 
in 38 U.S.C.A. § 1154(b) refers to proof of incurrence or 
aggravation of disease or injury in service rather than to 
the legal standard for entitlement to payments for a 
disability.  See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), citing Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

The veteran has contended that service connection should be 
granted for right testicular removal, impotence, and cold 
injury of the feet.  Although the available service records 
do not document his claimed in-service cold injury of the 
feet or right orchiectomy, the appellant's contentions are 
presumed credible for the limited purpose of the service-
incurrence component of his claim, because he is a combat 
veteran.  See 38 C.F.R. § 1154(b).  The Board is very 
concerned that the exigencies of combat should never impair a 
veteran's ability to pursue a later claim, and, thus, we 
accept his account, as a layman, of what befell him in 
service.  The vital question in this case, however, is 
medical, i.e., whether he now has disability that resulted 
from the injury in service, or whether his current disability 
arose later, from events unrelated to service.

a.  Service Connection for Right Testicle Removal 
(Orchiectomy)

The veteran has contended that service connection should be 
granted for right testicular removal (orchiectomy).  The 
record demonstrates that removal of the right testis was not 
performed in service, nor was removal of a testis found on 
separation from service.  Moreover, on VA examination after 
the veteran's separation from service, there was no showing 
that the veteran had undergone removal of his right testis.  
At his August 2000 personal hearing, the veteran's 
representative noted that the veteran still had both 
testicles.  In fact, a VA ultrasound report dated in February 
2001 showed that the veteran had both testes in place that 
were normal.  Moreover, when he was examined by VA in August 
2001, both testes were reported in place and normal.  
Furthermore, the veteran has submitted no medical evidence to 
show that he underwent right testicle removal.  In short, no 
medical opinion or other medical evidence showing that the 
veteran underwent right removal of the right testicle has 
been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
underwent a right testicular removal related to service or 
any incident thereof, including a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for right testicular 
removal (orchiectomy) must be denied.

b.  Service Connection for Impotence

The veteran has contended that service connection should be 
granted for impotence.  Although the evidence shows that the 
veteran currently experiences impotence, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his genitourinary system was 
normal on separation from service, and the first post-service 
evidence of impotence is apparently from 1999, more than 28 
years after the veteran's separation from service.  Moreover, 
the most recent VA examiner, in August 2001, opined that 
"[t]o say that the patient's reported [impotency] was caused 
by a surgery 30 years ago would be less likely than not for 
the following reasons."  The VA physician then noted that 
there was no record of the surgery, that although the 
veteran's wife claimed the right testicle was removed, the 
examiner found it was present, that the veteran had multiple 
co-morbidities including hypertension, diabetes, and cardiac 
disease that all contributed to impotency, and that the 
veteran did not present to a health care provider anywhere in 
the previous 28 years regarding impotency nor did the veteran 
report back to the surgeon who did the surgery 30 years ago.  
According to the VA examiner, "[b]ased on this evidence, it 
would be very difficult to conclude that the patient had a 
surgery which severed a nerve which led to impotency."  In 
short, no medical opinion or other medical evidence relating 
the veteran's impotency to service or any incident of service 
has been presented.

As noted above, the veteran is certainly capable of providing 
evidence of symptomatology, but a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette and other 
cases, above.  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has impotency related to service or 
any incident thereof, including a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for impotency must be 
denied.

c.  Service Connection for Cold Injury to Both Feet

The veteran has contended that service connection should be 
granted for residuals of cold injury to both feet.  The 
record demonstrates that cold injury to both feet was not 
noted in service, nor were any residuals thereof found on 
separation from service.  Moreover, on VA examination after 
the veteran's separation from service, there was no showing 
that the veteran had residuals of cold injury to both feet.  
In fact, when examined by VA in October 1999, the examiner 
found no evidence of residuals of cold injury to both feet.  
The veteran walked with a normal gait and his feet were warm 
with excellent pulses, normal toe color, no evidence of 
fungal infection, edema, or arthritic changes and no 
disturbance of nail growth.  The examiner diagnosed status 
post cold injury to feet.  However, this diagnosis was based 
upon a history provided by the veteran.

An opinion regarding the etiology of the underlying condition 
is no better than the facts alleged by the veteran and, when 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); see also Dolan v. Brown, 9 Vet. App. 358, 363 
(1996).  Here the VA examiner did not indicate the veteran's 
service or medical records were reviewed, nor did the doctor 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
The Court has held that the Board correctly rejected a 
medical opinion where "the conclusion reached by the 
physician [was] clearly based on the history provided by the 
veteran."  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Furthermore, the veteran has submitted no evidence to show 
that he currently has residuals of cold injury to his feet.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has residuals of cold 
injury to the feet has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

Again, as discussed above,the veteran is certainly capable of 
providing evidence of symptomatology, but a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  Here, 
however, he has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has residuals of cold injury to both feet related to service 
or any incident thereof, including a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for residuals of cold 
injury to both feet must be denied.

2.  Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2001), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  
If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no- 
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31 (2001).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.

a.  Bilateral Hearing Loss

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been noted. In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87 (2001)).  The veteran's claim for an increased 
rating for his service-connected bilateral hearing loss was 
received at the RO on June 18, 1999.  The Board notes that 
the RO evaluated the veteran's claim under the new 
regulations in making its rating decision dated in January 
2000.

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  The evidence of record 
indicates that the veteran's bilateral hearing loss pattern 
does not fit the requirements of an unusual pattern of 
hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes (DC's) 
6100-6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, DC 6100 (effective June 10, 1999).  In situations 
where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.87, 
4.87, Table VII, DC's 6100, 6101 (prior to June 10, 1999) and 
38 C.F.R. §§ 4.85- 4.87, DC 6100 (effective June 10, 1999).

In reaching its determination, the Board observes that both 
the old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
bilateral hearing loss, by means of a the application of the 
Rating Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the October 1999 VA examination indicate that 
there was an average pure tone threshold in the right ear of 
78 decibels with speech recognition of 88 percent, and an 
average of 88 decibels with speech recognition of 80 percent 
in the left ear.  Evaluating these test scores based on Table 
VI found at 38 C.F.R. § 4.85, reflects that the veteran's 
right ear hearing acuity was at Level III and his left ear 
was at Level V, corresponding to the 20 percent disability 
evaluation that was assigned at that time.

The results of the September 2001 VA examination indicate 
that there was an average pure tone threshold in the right 
ear of 87.5 decibels with speech recognition of 60 percent, 
and an average of 88.7 decibels with speech recognition of 68 
percent in the left ear.  Evaluating these test scores based 
on Table VI found at 38 C.F.R. § 4.85, reflects that the 
veteran's right ear hearing acuity is at Level VIII and his 
left ear is at Level VII.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a 40 percent 
evaluation and no more.  In order to be assigned a 50 percent 
disability rating, the veteran would have to have Level VIII 
hearing in each ear.  None of the examination findings on VA 
examination reflect that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter. The Rating Schedule provides the criteria for 
rating the disabilities and assigning compensation benefits.  
Again, the criteria encompass what is termed the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  We appreciate the veteran's concern that he 
is unable to hear softly spoken conversation, but no specific 
compensation is provided based upon such inability; it is 
impairment of earning capacity that is paramount.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case, including the testimony presented by the 
veteran and his wife at the hearing on appeal; however, the 
Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding the 
matter of an increased rating for the service-connected 
bilateral hearing loss.  The preponderance of the evidence is 
clearly against the claim.  38 U.S.C.A. § 5107.

b.  Compensable Rating for Spermatocele

The veteran's service-connected spermatocele of the right 
testicle is currently rated as noncompensable under 
Diagnostic Code 7529, for benign neoplasm of the 
genitourinary system, rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), 
DC 7529.  With the presence of renal dysfunction, a 
noncompensable evaluation is assigned with albumin and casts 
with history of acute nephritis, or hypertension 
noncompensable under DC 7101.  38 C.F.R. § 4.115 (2001).  
Under Diagnostic Code 7101, there are no criteria for a 
noncompensable rating, but a 10 percent rating requires 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, DC 7101 (2001).  The 
next higher 30 percent evaluation for a renal dysfunction 
would require albumin constant or recurring with hyaline and 
granular casts or red blood cells, or transient or slight 
edema or hypertension that causes diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more which requires continuous medication for control.  
Id.  A 20 percent rating for a voiding dysfunction manifested 
by urine leakage (the minimum rating for such an impairment), 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  Id.  A compensable 
evaluation for a voiding dysfunction manifested by urinary 
frequency requires a daytime voiding interval between two and 
three hours, or awakening to void two times per night.  A 
compensable evaluation for a voiding dysfunction manifested 
by obstructed voiding requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:

1.  Post void residuals greater than 150 cc.

2.  Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec)

3.  Recurrent urinary tract infections secondary to 
obstruction

4.  Stricture disease requiring periodic dilation every 
2 to 3 months.

Id.

In this case, there is no medical evidence of any treatment 
or symptoms of the veteran's right spermatocele, and no 
medical evidence of any renal or voiding dysfunction 
attributed to his spermatocele.  Under these circumstances, 
there is no basis upon which to assign a compensable rating 
for the veteran's service-connected right spermatocele, and 
his appeal in this regard must be denied.

The preponderance of the evidence is against the veteran's 
claim.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection is denied for right testicle removal.

Service connection is denied for impotence.

Service connection is denied for residuals of cold injury to 
both feet.

A rating in excess of 40 percent for bilateral hearing loss 
is denied.

A compensable evaluation for right spermatocele is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

